SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1239
KA 11-02401
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHARLES G. JAMIESON, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered May 20, 2011. The judgment convicted
defendant, upon his plea of guilty, of misdemeanor driving while
intoxicated, vehicular manslaughter in the second degree and leaving
the scene of a personal injury incident resulting in death without
reporting.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of vehicular manslaughter in the second degree
(Penal Law § 125.12 [1]), leaving the scene of a personal injury
incident resulting in death without reporting (Vehicle and Traffic Law
§ 600 [2] [a], [c] [ii]), and driving while intoxicated (§ 1192 [3]).
We agree with defendant that his purported waiver of the right to
appeal is unenforceable because the record does not establish that
County Court “ ‘engaged in a full and adequate colloquy, and [that]
defendant expressly waived [his] right to appeal without limitation’ ”
(People v Maracle, 19 NY3d 925, 928; see People v Jackson, 99 AD3d
1240, ___). Nevertheless, based on our review of the record, we
perceive no basis for reducing defendant’s sentence as a matter of
discretion in the interest of justice (see CPL 470.15 [6] [b]).




Entered:    November 16, 2012                      Frances E. Cafarell
                                                   Clerk of the Court